

EIGHTH AMENDMENT TO
REVOLVING NOTE AGREEMENT


This Eighth Amendment to the Revolving Note Agreement ("the AMENDMENT") is
entered into as of May 16, 2007, by and among Marine Growth Ventures Inc.,
Marine Growth Finance and Charter, Inc., Marine Aggregates, Inc., Marine Growth
Freight, Inc.,, and Gulf Casino Cruises, Inc., Delaware corporations
(collectively the "Borrower"), and Frank P. Crivello (the “Lender”).


WHEREAS, the Borrower and the Lender are parties to a Revolving Note Agreement
dated as of January 5, 2006 (the "NOTE AGREEMENT") pursuant to which, among
other things, the Borrower promised to pay the Lender the principal sum of up to
Fifty Thousand Dollars ($50,000.00), or so much thereof as shall have been
advanced by the Lender to the Borrower plus interest thereon at an annual rate
equal to ten percent (10%) on the Maturity date of such Note being June 30,
2006.
 
WHEREAS, the Note Agreement was amended on March 31, 2006, permitting the
Borrower to acquire an additional Fifty Thousand Dollars ($50,000.00) in funds
from the Lender.


  WHEREAS, the Note Agreement was amended on June 20, 2006, permitting the
Borrower to acquire an additional Fifty Thousand Dollars ($50,000.00) in funds
from the Lender.
 
WHEREAS, the Note Agreement was amended on October 6, 2006, permitting the
Borrower to acquire an additional Fifty Thousand Dollars ($50,000.00) in funds
from the Lender.
 
WHEREAS, the Note Agreement was amended on January 15, 2007, permitting the
Borrower to acquire an additional Fifty Thousand Dollars ($50,000.00) in funds
from the Lender.
 
WHEREAS, the Note Agreement was amended on February 20, 2007, permitting the
Borrower to acquire an additional Fifty Thousand Dollars ($50,000.00) in funds
from the Lender.


WHEREAS, the Note Agreement was amended on March 16, 2007, permitting the
Borrower to acquire an additional One Hundred Thousand Dollars ($100,000.00) in
funds from the Lender.


WHEREAS, the Note Agreement was amended on March 26, 2007, permitting the
Borrower to acquire an additional One Hundred Thousand Dollars ($100,000.00) in
funds from the Lender.


WHEREAS, the parties desire to make a certain amendment to the Seventh Amendment
to the Revolving Note Agreement to permit the Borrower to acquire an additional
One Hundred Thousand Dollars ($100,000.00) in funds from the Lender and to
extend the date in which the principal sum, plus interest, is due.


  NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained in this Amendment the parties agree as follows:


1. Paragraph One of the Note Agreement is hereby amended and restated to provide
as follows:


 
 

--------------------------------------------------------------------------------

 
FOR VALUE RECEIVED, Marine Growth Ventures Inc., Marine Growth Finance and
Charter, Inc., Marine Aggregates, Inc., Marine Growth Freight, Inc.,, and Gulf
Casino Cruises, Inc., Delaware corporations, (collectively the "Borrower"),
having an office at 3408 Dover Road, Pompano Beach, Florida 33062, hereby
promises to pay to the order of Frank P. Crivello (the "Lender"), at the
Lender's office located at 3408 Dover Road, Pompano Beach, Florida 33062 or at
such other place in the continental United States as the Lender may designate in
writing, upon demand, in lawful money of the United States, and in immediately
available funds, the principal sum of up to SIX HUNDRED THOUSAND DOLLARS
($600,000), or so much thereof as shall have been advanced by the Lender to the
Borrower as hereinafter set forth and then be outstanding, and to pay interest
thereon on the Maturity Date at an annual rate equal to ten percent (10%).
 
2. The entire principal sum of $600,000.00, plus interest, shall be due and
payable on the 20th day of February 2008. Notwithstanding the foregoing, if the
principal balance shall be prepaid in full by December 15, 2007, then all
interest shall be waived, and no interest shall be due and payable to Payee.
 
3. This Amendment constitutes the sole and entire agreement of the parties with
respect to the subject matter hereof. Except as amended hereby, all other terms
and conditions of the Note Agreement shall remain in full force and effect.


 IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.


LENDER
 
/s/ Frank P. Crivello
Frank P. Crivello


BORROWER

/s/ Paul L. Schwabe
Paul L. Schwabe, Secretary
Marine Growth Ventures, Inc.
/s/ Paul L. Schwabe
Paul L. Schwabe, Secretary
Marine Growth Finance and Charter, Inc.
   
/s/ Paul L. Schwabe
Paul L. Schwabe, Secretary
Marine Aggregates, Inc.
/s/ Paul L. Schwabe
Paul L. Schwabe, Secretary
Marine Growth Freight, Inc.
   
/s/ Paul L. Schwabe
Paul L. Schwabe, Secretary
Gulf Casino Cruises, Inc.
 



 
 

--------------------------------------------------------------------------------

 